Citation Nr: 1617853	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  03-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability diagnosed as posttraumatic stress disorder (PTSD) and bipolar disorder.
 
2.  Entitlement to a compensable rating for herpes progenitalis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1984.  These matters came before the Board of Veterans' Appeals (Board) on appeal from July 2002 and September 2002 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

These issues were before the Board in April 2005 when they were remanded for additional development.  In July 2009, the Board issued a decision which, in pertinent part, denied the claim seeking service connection for psychiatric disability and remanded the claim seeking a compensable rating for herpes progenitalis. 

The Veteran appealed the July 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court endorsed a joint motion of the parties, vacated the July 2009 Board decision with respect to the issue of entitlement to service connection for psychiatric disability, and remanded the matter for development and readjudication in accordance with the joint motion.  

The Veteran provided testimony at a videoconference hearing before the undersigned in February 2011.  A transcript of the proceeding is of record.  The matter was then remanded in March 2011 for additional evidentiary development.  It is now again before the Board for further appellate action. 

The record before the Board includes the Veteran's paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a compensable rating for herpes progenitalis is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's PTSD is due to a corroborated service stressor.

2.  The depressive symptoms of the Veteran's bipolar disorder have increased in severity as a result of his PTSD.


CONCLUSIONS OF LAW

1.  PTSD was incurred during the Veteran's active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).

2.  Bipolar disorder has been aggravated by the Veteran's PTSD.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

The Veteran contends he has a current diagnosis of PTSD, which he reports was caused by stressors during his active service.  In particular, the Veteran claims to have been an informant for the Criminal Investigative Division (CID) at Fort Stewart, Georgia.  He reported receiving death threats once discovered as such.  He contends he experienced emotional trauma as a result leading to his behavior, which ultimately led to his discharge.  See September 2002 stressor statement.  In an April 2006 statement, he further reported that during this time his room door was vandalized and the words "kill the snitch" were written in paint.  He reported being taken to a hotel by the CID and leaving Fort Stewart at that time.  In a subsequent, undated, written statement, the Veteran reported his abuse of alcohol began around this time.

The Veteran entered service in sound condition.  See July 1978 pre-induction examination.  During service, there was no treatment for any signs or symptoms of psychiatric illness, nor were such symptoms reported at separation.  He did, however, experience disciplinary problems during service, which included two one-day periods of absence without official leave (AWOL).  He also was disciplined due to alcohol abuse during service.  In a January 1983 statement by the Veteran in defense of an Article 15 action against him for one period of AWOL, he reported having filed an "E.O." complaint against two superiors and reported, "there are things going on in this Battery at the bottom and top of the chain of command that I will inform CID about today."

Following service, the Veteran was hospitalized in 1987 for one month for treatment of mixed alcohol and cocaine abuse.  He reported feeling stressed and depressed, although it was reported as related to financial and marital stress.

In April 1988, a VA examiner noted the Veteran's psychiatric state to be normal.  August 1992 records from a private hospital show the existence of mixed personality disorder, rule out depression.  By August 1993, VA clinical records show he was diagnosed with bipolar disorder.  December 1993 and June 1994 private hospital records related to alcohol detoxification again show bipolar disorder.  By February 1997, the Veteran was found disabled by the Social Security Administration due to his mood disorder.  SSA records characterize the Veteran as having, "well established mental impairments other than substance addiction."

In March 2009, the Veteran underwent VA examination in relation to his claim for service connection for a psychiatric disorder.  He reported to this examiner that he started drinking in service while under the pressure of his work in the army, particularly helping CID "to snare drug dealers."  He reports the dealers were angry with him, once damaging his home.  The examiner confirmed the diagnosis as bipolar disorder and found that service connection "is possible [but] not established." 

Following the Board's 2011 remand, the Veteran was again afforded a VA examination in August 2012.  At this time, the examiner found the Veteran to meet the diagnostic criteria for PTSD, and also bipolar disorder.  The examiner confirmed the Veteran's substance abuse problem was in remission for ten years.  He again reported his work with CID and the subsequent vandalism of his door and threats.  He reported issues involving the seniors in charge of his unit.  He again reported the onset of alcohol dependence at that time.  The examiner found that the Veteran reasonably feared for his life when it was being threatened, and found this to be an adequate stressor for the PTSD diagnosis.  The examiner went on to confirm the remaining criteria and confirm the existent PTSD diagnosis.  The examiner found the Veteran's PTSD to be at least as likely as not related to the stressors reported by the Veteran.  As for bipolar disorder, the examiner found it less likely as not that this is related to his military service, because there is no indication of this condition during service, but the examiner found that the depressive symptoms, which are a part of bipolar disorder, have worsened in frequency and severity due to his inability to cope with his chronic PTSD symptoms.  

While the Board recognizes the RO was not able to confirm that the Veteran worked for CID in service, the Board also recognizes the Veteran has not claimed he was assigned to CID, but rather that he informed drug investigators of the CID.  The Board assumes that this sort of duty would not reasonably be found in the Veteran's service personnel records.  Thus, the Board is examining the remainder of the record for information to corroborate the Veteran's account.  Again, a statement by the Veteran in 1983 in response to an Article 15 proceeding suggests the Veteran perceived problems with superiors in this unit and intended to report the problems to the CID, thereby suggesting some connection to CID.  Moreover, the Veteran, during the unusually long duration of this claim, pending now more than fourteen years, has consistently reported the details of his in-service stressors.  The 1983 statement minimally corroborates the report of a connection to CID in service, and the consistency of the report of the stressors involved, as well as a confirmation within the record of an onset of alcohol abuse around the same time, tends to, when affording the benefit of the doubt to the Veteran, corroborate his reported stressor.  

Because the Board finds the evidence sufficient to corroborate the Veteran's reported stressor, and because the VA examiner in 2012 found the Veteran to have PTSD due to the claimed in-service stressor, all of the criteria for establishing service connection for PTSD have been met.  Accordingly, service connection for PTSD is warranted.  Moreover, the evidence indicates that the PTSD has aggravated the Veteran's bipolar disorder so service connection is warranted for the bipolar disorder as well.


ORDER

Service connection for psychiatric disability diagnosed as PTSD and bipolar disorder is granted.


REMAND

The Veteran was originally awarded service connection for herpes progenitalis, and awarded a noncompensable rating, by way of a June 1988 rating decision.  He filed this claim for an increase in January 2002.  

During the pendency of this longstanding claim, the Veteran has reported experiencing periodic outbreaks of herpes progenitalis symptoms.  VA clinical records dated between 2002 and 2012 are silent as to treatment for this condition; however, an August 2012 VA clinical note shows the Veteran's use of Valtrex for herpes outbreaks, and a May 2013 VA pharmacy note confirms the Veteran's use of valacyclovir twice a day for three days for treatment of an outbreak.

The Veteran was afforded VA examinations in 2002, 2009 and 2013.  At the 2002 examination, the Veteran reported "attacks" two times per month, the last of which was two months prior to the examination.  He reported usually taking "famciclovir just before the attacks."  The VA examiner, however, noted the absence of clinical records showing treatment for the reported attacks, as well as the absence of famciclovir on the Veteran's computerized medication list.  Physical examination at that time revealed no evidence of any herpetic lesions on his genitalia.  The examiner also noted the absence of herpetic lesions anywhere else on the body.  The examiner concluded that the Veteran had no residuals of the in-service herpes.

In November 2009, the Veteran again underwent VA examination.  The examiner's review of the Veteran's clinical records confirmed no treatment for herpes progenitalis.  His dermatology clinic records were related to tinea pedis, and facial angioma and rosacea.  At this time, the Veteran reported that since the initial outbreak in service, he experienced outbreaks "about annually."  This is inconsistent with the 2002 report of bimonthly outbreaks, which again were not shown in the medical records.  The Veteran reported that he "just about always" has a lesion in either his eyes, oral cavity, lips, genitalia or buttocks.  Physical examination, however, revealed no active lesions, but one 0.5 centimeter erythematous papule in his mouth.

Most recently, the Veteran was examined in January 2013.  At this time, the Veteran reported that his outbreaks have been "too numerous to count" since service, each outbreak lasting about 10 days, during which time he takes medication.  The Veteran reported taking Valtrex for six weeks or more, although not constantly, during the prior year.  Physical examination revealed, however, that the Veteran did not have any visible skin condition.  The examiner specifically confirmed that there is no evidence of herpetic rash on examination.

Each VA examiner found no evidence of herpes symptoms on examination.  None of these examiners, however, discussed whether the Veteran actually experienced outbreaks of herpes progenitalis at any time and if so, the severity of such outbreaks.  Moreover, there has been seemingly no attempt to schedule the Veteran for an examination during a flare up of the skin condition.  Where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to attempt to evaluate the condition during an active, rather than inactive, phase.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided).  Thus, while the Board sincerely regrets the additional delay, remand is required in order to afford the Veteran an adequate examination discussing his complete history of symptoms, to be conducted during a flare up if possible.

Accordingly, this claim is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his herpes progenitalis disability, to include a retroactive assessment of the presence and severity of the Veteran's herpes progenitalis since January 2002.  To the extent possible, this examination should be conducted during an interval of flare-up of the Veteran's herpes progenitalis, in coordination with the Veteran.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO should ensure that the examiner provides all information required for rating purposes.  

3.  The RO should also undertake any other development it determines to be warranted.
 
4.  Then, the RO should readjudicate the Veteran's claim, to include a reassessment of the disability based upon he VA examiner's retroactive assessment of the symptoms since 2002, and with consideration of all relevant rating criteria in effect since the Veteran's January 2002 claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


